Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11-13 and 16-18 of U.S. Patent No.10,694,537 (hereinafter referred to as ‘537). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants + subsets of one another.
Regarding claim 1, ‘537 describes:
receiving a radio resource control (RRC) message related to a first uplink (UL) grant (claim 1 subset);
identifying the first UL grant based on the RRC message (claim 1, where type of first UL grant = first UL grant, information related in UL grant comprised in RRC = RRC message)
identifying that there is no data to transmit based on a first UL resource related

determining not to generate a medium access control (MAC) protocol data unit (PDU) to transmit, based on the identified first UL grant and the identification that there is no data to transmit based on the first UL resource (claim 1, where type of first UL grant = first UL grant);
wherein RRC message includes a first identifier (ID) of the terminal and a period of the identified first UL grant (claim 1, where period of the first type associated with the first UL grant = period of the identified first UL grant).
Regarding claim 2, ‘537 describes:
wherein the MAC PDU is a padding MAC PDU (claim 2).
Regarding claim 3, ‘537 describes:
receiving information related to a second UL grant on a physical downlink control channel (PDCCH);
identifying the second UL grant based on the received information;
identifying that there is no data to transmit based on a second UL resource related to the second UL grant; and
determining to generate the MAC PDU to transmit, based on the identified second UL grant and the identification that there is no data to transmit based on the second UL resource (claim 3 subset).
Regarding claim 4, ‘537 describes:
wherein the first UL grant is associated with the first ID of the terminal, and the 
second UL grant is associated with a second ID of the terminal (claim 3 subset).
Regarding claim 5, ‘537 describes a terminal in a communication system, the terminal comprising: a transceiver; and at least one processor configured to: (claim 6)
control the transceiver to receive a radio resource control (RRC) message related to a first uplink (UL) grant (claim 6 subset);
identify the first UL grant based on the RRC message  (claim 6, where type of first UL grant = first UL grant, information related in UL grant comprised in RRC = RRC message);
identifying that there is no data to transmit based o on a first UL resource related 
to the first UL grant (claim 6), and 
determine not to generate a medium access control (MAC) protocol data unit (PDU) to transmit, based on the identified first UL grant and the identification 
that there is no data to transmit based on the first UL resource (claim 6, where type of first UL grant = first UL grant);
wherein 
Regarding claim 6, ‘537 describe:
wherein the MAC PDU is a padding MAC PDU (claim 7).
Regarding claim 7, ‘537 describe:
wherein the at least one processor is further configured to: 

identify that there is no data to transmit based on a second UL resource related to the second UL grant, and 
determine to generate the MAC PDU to transmit, based on the identified second UL grant and the identification that there is no data to transmit based on the second UL resource (claim 8 subset).
Regarding claim 8, ‘537 describe:
wherein the first UL grant is associated with the first ID of the terminal, and the 
second UL grant is associated with the second ID of the terminal (claim 8 subset).
Regarding claim 9, ‘537 describe a method of base station (BS) in a communication system, the method comprising:
generating a radio resource control (RRC) message related to a first uplink (UL) grant (claim 11 subset);
transmitting the RRC message to a terminal (claim 11);
wherein a medium access control (MAC) protocol data unit (PDU) to be transmitted by the terminal is not generated based on the first UL grant identified based on the RRC message and identification that there is no data to transmit based on a first UL resource related to the first UL grant (claim 11, where type of first UL grant = first UL grant);

Regarding claim 10, ‘537 describes:
wherein the MAC PDU is a padding MAC PDU (claim 12).
Regarding claim 11, ‘537 describes:
transmitting, to the terminal, information related to a second UL grant on a physical downlink control channel (PDCCH), wherein the MAC PDU to be transmitted by the terminal is generated, based on the second UL grant identified based on the transmitted information and identification that there is no data to transmit based on a second UL resource related to the second UL grant (claim 13 subset).
Regarding claim 12, ‘537 describes:
wherein the first UL grant is associated with the first ID of the terminal, and
the second UL grant is associated with a second ID of the terminal  (claim 13 subset).
Regarding claim 13, ‘537 describes a base station in a communication system, the base station comprising: 
a transceiver
at least one processor configured to: 
generate a radio resource control (RRC) message related to a first uplink (UL) grant (claim 16 subset), and 
control the transceiver to transmit the RRC message to a terminal (claim 16),
wherein a medium access control (MAC) protocol data unit (PDU) to be transmitted by the terminal is not generated based on the first UL grant identified based 
wherein
period of the first UL grant (claim 16, where period of the first type associated with the first UL grant = period of the first UL grant).
Regarding claim 14, ‘537 describes:
wherein the MAC PDU is a padding MAC PDU (claim 17).
Regarding claim 15, ‘537 describes:
wherein the at least one processor is further configured to control the 
transceiver to transmit, to the terminal, information related to a second UL grant on a physical downlink control channel (PDCCH), and
wherein the MAC PDU to be transmitted by the terminal is generated, based on the second UL grant identified based on the transmitted information and 
identification that there is no data to transmit based on a second UL resource related to the second UL grant (claim 18 subset).
Regarding claim 16, ‘537 describes:
wherein the first UL grant is associated with the first ID of the terminal, and the second UL grant is associated with a second ID of the terminal (claim 18 subset).

Allowable Subject Matter
Upon overcoming the above Obvious Double Patenting rejections, the claims are allow for the same reason as that for parent patent 10,694,537.  Namely, no prior art by itself 

Regarding claim 1 (also applicable for other independent claims 5, 9 & 13), Wu describes method of a terminal in a communication system, the method comprising: 
receiving a radio resource control (RRC) message related to a first uplink (UL) grant (fig. 14 or 15, UE receiving a RRC message as part of RA procedure with (related to) RA response (comprising UL grant));
identifying the first UL grant based on the RRC message (fig. 14 & para. 50, receiving & processing (identifying) the first RA response comprising first UL grant after (based on) the received RRC message);
identifying that there is no data to transmit based on a first UL resource related
to the first UL grant (para. 7, 44-45, upon receiving UL grant, UE determines no data for transmission);
determining not to generate a medium access control (MAC) protocol data unit (PDU) to transmit, based on the identified first UL grant and the identification that there is no data to transmit based on the first UL resource (fig. 14 & abstract, UE transmits another RA preamble instead of MAC PDU from receipt of first RA response comprising first UL grant + not having data from upper layer for data-filled MAC PDU),
wherein RRC message includes a first identifier (ID) of the terminal and a period of the identified first UL grant. (unfound)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  * Wu (US 2010/0074201) describing improved UL signaling transmisssion & times when there are no UL data transmission (fig. 1), Kim (US 2009/0052388) describing performing RA procedure comrpsing UL grant & sending RRC messages + MAC PDU (fig. 1), Chun (US 20011/0261763) describing RA procedure comprising flushing HARQ buffer storing MAC PDU to clear unnecessary data retransmission (abstract), Ahn (US 2011/0235609) describing performing RA access with MAC PDU (fig. 5 & para. 77), Kim (US2013/0322387) & (US 2009/0052388) each describing RA procedure comprising UL grant & sending BSR report (abstract), Park (US 2010/0142470) describing re-attempt of rapid RA when problem occurs (abstract), Park (US 2010/0002590) describing multiple RAR from BS to UE (fig. 7), and Kwon (US 2011/0249641) describing RAR including suspending parameter & alternative carrier info (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469